Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 04, 2014

The Court of Appeals hereby passes the following order:

A15A0299. HURT v. SPT REAL ESTATE SUB III, LLC.

      This appeal from a grant of a writ of possession was docketed on September
26, 2014. On October 20, 2014, this Court granted pro se appellant Judith Hurt an
extension to file her brief until November 10, 2014. As of November 24, 2014,
however, Hurt had neither filed her brief nor moved for an additional extension of
time. See Rule 23 (a) (failure to file an appellant’s brief within the allotted time,
“unless extended upon motion for good cause shown, may result in the dismissal of
the appeal”). We therefore DISMISS Hurt’s appeal.

                                       Court of Appeals of the State of Georgia
                                                                            12/04/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.